DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 24, 2020 has been entered.  Claims 1-19 remain pending in the application.  The application’s remarks have overcome the 112(b) rejection of claim 1 (and dependent claims thereof) previously set forth in the Non-Final Office Action mailed August 28, 2020.  Examiner acknowledges applicant’s addition of new dependent claims 14-19.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sattler et al. (U.S. 2014/0142395 A1) (hereinafter – Sattler).
 Re. Claims 1, 8, and 11: Sattler teaches a device (Abstract: “A filter apparatus (100) having a signal input (101)…;” Col. 5, lines 50-53: “The application is shown in a preferred first exemplary embodiment (FIGS. 1A, 1B, 1C, and 1D) of the present invention in the driving of a respirator on the basis of a correspondingly filtered electromyographic signal”), and method and CRM as required by claims 8 and 11 (Col. 4, line 15 and lines 25-27: “The exemplary embodiments selected in the present invention… may also be carried out by means of one arithmetic-logic computing unit (ALU)… or other similar type of processor”) for providing at least one first data signal and one second data signal, wherein the first data signal indicates an activity of at least one muscle of a patient that is relevant for an inspiratory breathing effort and wherein the second data signal indicates and activity of at least one muscle of the patient that is relevant for an expiratory breathing effort (Col. 14, lines 27-30 and lines 62-63: “… the following signal parameters… are preferably determined in the at least one slow path… parameters for spontaneous breathing, e.g., respiration rate, duration of breath, duration of inspiration, duration of expiration…;” furthermore, inspiratory and expiratory data signals are inherent in EMG signals used for respiratory monitoring), the device comprising: a first interface configured to detect at 
Re. Claims 3, 10, and 13: Sattler teaches the invention according to claims 1, 8, and 11.  Sattler further teaches the invention further comprising a ventilator for ventilating the patient wherein the computer is further configured to actuate the ventilator as a function of at least one of the data signals (Col. 6, lines 45-48: “The filtered EMG useful signal shall be available… for controlling a respirator”).
Re. Claim 4: Sattler teaches the invention according to claim 1.  Sattler further teaches the invention wherein the breathing signal is a volume flow signal (Fig. 1C, showing additional devices being input to block 107, described in col. 9, lines 23-33: “These exemplary devices and apparatuses… may also be used… to recognize certain patient-related situations (e.g., oxygen deficiency, drop in blood pressure, coughing, hiccups, sighing, apnea and/or fluctuations in the respiration rate) and to correspondingly adapt or to modify the control of for example, the respirator. Examples of additional signals used are flow (respiratory flow)…”); and the computer is further configured to determine the breathing phase information as a function of the volume flow signal (Col. 14, lines 27-30 and 53-57: “… the following signal parameter… are preferably determined… analyses of the correlation of the physiological signal with the pneumatic signals (e.g., airway flow)…;” wherein correlation identifies the physiological signal, i.e., EMG, as a function of the volume flow signal, i.e., pneumatic signals) and of at least one preset threshold value (Col. 15, lines 6-10: “These parameters are used to set at least one (constant or dynamically variable threshold)… to subsequently remove the artifacts from the useful signal).
Re. Claim 5: Sattler teaches the invention according to claim 1.  Sattler further teaches the invention wherein the computer is further configured to determine the separated signals by means of adaptive digital filtering of the electromyography signals (Col. 8, lines 42-44: “The known methods of linear filtering, including adaptive filter, may be used in the slow signal path 103…”).
Re. Claim 6: Sattler teaches the invention according to claim 1.  Sattler further teaches the invention wherein the computer is further configured to actuate the ventilator both as a function of the at least one data signal and as a function of the breathing signal (Fig. 1C, showing additional devices being input to block 107, described in col. 9, lines 23-33: “These exemplary devices and apparatuses… may also be used… to recognize certain patient-related situations (e.g., oxygen deficiency, drop in blood pressure, coughing, hiccups, sighing, apnea and/or fluctuations in the respiration rate) and to correspondingly adapt or to modify the control of for example, the respirator. Examples of additional signals used are flow (respiratory flow)…”); the computer is further configured to carry out a quality evaluation of the at least one signal (Col. 10, lines 33-37: “As will be described below with reference to FIG. 6, quality indicators, which can be used to improve the parameter determination in the slow path, can be calculated after the artifact removal”); and the computer uses either the at least one data signal or the breathing signal as a function of the quality evaluation to actuate the ventilator (Col. 6, lines 45-48: “The filtered EMG useful signal shall be available… for controlling a respirator”).
Re. Claims 14-16: Sattler teaches the invention according to claims 1, 8, and 11.  Sattler further teaches the invention wherein inhalation takes place during the first time windows of inspiratory breathing activity exhalation by the patient during the second time windows of expiratory breathing activity (See rejection of claim 1; Sattler detects durations of inspiration and expiration and calculation of such durations necessarily require the identification of windows of inspiratory and expiratory breathing activity, wherein, e.g., inhalation necessarily takes place during windows of inspiratory breathing, due to the definition of inspiratory breathing: “Breathing (or pulmonary ventilation) has two 
Re. Claims 17-19: Sattler teaches the invention according to claims 1, 8, and 11.  Sattler further teaches the invention wherein the breathing single may be a volume flow signal (Fig. 1C; Paragraph 0065: additional signals (including respiratory flow – typically measured in volume over time) may be used in any of the embodiments taught by Sattler, wherein an additional signal may be used to recognize certain patient-related situations). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (U.S. 2014/0142395 A1) (hereinafter – Sattler) in view of Derkx et al. (U.S. 2018/0235503 A1) (hereinafter – Derkx).
Re. Claims 2, 9, and 12: Sattler teaches the invention according to claims 1, 8, and 11.  Sattler does not teach the invention further comprising a display interface configured to output display data to a display unit as a function of data signals.
Derkx teaches the invention further comprising a display interface configured to output display data to a display unit as a function of data signals (Paragraph 0084: “The electromyography device can further comprise an output unit 18. The output unit 18 can for example be a human machine interface 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Sattler to output display data to a display unit, the motivation being that a display device allows for a visualization of the electromyography signals, wherein assessment of EMG signals can be useful to determine an intensity, timing, and duration of respiratory effort (Paragraphs 0084-0085).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (U.S. 2014/0142395 A1) (hereinafter – Sattler) in view of Angelico et al. (U.S. 2014/00480072 A1) (hereinafter – Angelico).
Re. Claim 7: Sattler teaches the invention according to claim 3.  Although Sattler teaches control of a ventilator to be carried out at times as a function of the at least one signal (Col. 6, lines 45-48: “The filtered EMG useful signal shall be available… for controlling a respirator”), Sattler does not explicitly teach the ventilator operating under pressure-controlled ventilation support, and therefore does not teach a computer configured to check whether the ventilator is capable of pressure-controlled ventilation support.
Angelico teaches the invention wherein the computer (Fig. 2, processor 206, memory 208, and ventilation module 212 described in paragraph 0034: “Ventilation module may oversees ventilation of a patient according to ventilatory settings”) is further configured to check the ventilator for a pressure-controlled ventilation support (Fig. 3, receiving ventilatory settings in step 302; Paragraph 0005: “Specifically, clinicians may not readily detect or recognize the cause of a detected fluctuation in compliance during various types of ventilation (e.g., volume control (VC) ventilation, pressure control (PC) ventilation, pressure support (PS) ventilation, volume-targeted -pressure-control (VC+), volume-
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Sattler to check the ventilator for which operational mode the ventilator is capable of (such as pressure-controlled ventilation), the motivation being that detecting such an operational mode allows for the device to deliver effective ventilatory treatment based on certain patient conditions and inform the clinician of information that may be a potential cause to a fluctuation in respiratory compliance (Abstract).
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.
Regarding the following Applicant’s arguments: 
“There is no teaching and no suggestion in Sattler et al. as to checking whether a heart signal component is detectable in one of at least three separated signals as featured in the present invention. Sattler et al. does not disclose at least one signal is selected if a heart signal component of the signal is detected as featured in the present invention.”
The invention of Sattler teaches quantifying the degree by which a physiological signal is affected by cardiac artifacts (Paragraph 0086 – see original rejection).  Cardiac artifacts are heart signal 
“Further, Sattler et al. does not teach or suggest a computer that is configured to determine data signals by assigning at least one subset of remaining separated signals to an inspiratory breathing activity as well as assigning at least one subset of remaining separated signals to an expiratory breathing activity of a patient as a function of breathing phase information.”
Sattler teaches detection of a duration of inspiration and a duration of expiration in either the fast path or slow path signals.  Detection of a duration of inspiration necessarily requires identification/assignment of a subset of signals to an inspiratory breathing activity in order to perform the calculation of a duration of inspiration; the same argument applies for expiration as well.
Applicant’s arguments regarding Derkx and Angelico rely largely in part to the arguments formed against Sattler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791